Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Election/Restrictions
Applicant’s election of Species A in the reply filed April 19, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 3-4, 6-7, and 10 drawn to the non-elected species have been withdrawn from examination for patentability.
Thus, the requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification mentioning the prior filed application(s) should be amended to indicate their issued status.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claims 1 and 8, the feature that the shape of the first loop is formed such that a first distance between an end portion in the longitudinal direction of the first loop and the second antenna, in a first case where the second antenna has come closest to the end portion according to control by the movement control unit or according to the moving, is greater than a second distance - 54 -10170604US02 between a central portion of the first loop and the second antenna, in a second case where the second antenna has come closest to the central portion according to control by the movement control unit or according to the moving is vague and unclear as to 
Dependent claims 2, 5 and 9 are rejected for the above-discussed reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013-014056 to Aizawa (an English translation is attached).
With respect to claims 1 and 5, insofar as understood, Aizawa discloses in Fig. 1 (reproduced below with annotation) a wireless power transmission system comprising: 
a first antenna (e.g., 2) having a shape of a first loop, wherein a length of the first loop in a first direction is longer (e.g., as shown in Fig. 1) than a length of the first loop in a second direction that is perpendicular to the first direction; 
a second antenna (e.g., 1) having a shape of a second loop; 
a movement control unit (e.g., nozzle unit 3 which moves according to Para. 25) configured to cause a relative position between the first antenna and the second antenna to move in a moving direction that is substantially parallel to a longitudinal direction of the first loop, in a situation where the first loop and the second loop at least partially overlap (e.g., as shown in Fig. 1) as viewed from a specific direction that is perpendicular to the longitudinal direction of the first loop, wherein a length of the second loop (e.g., 1) is shorter (e.g., as shown) than a length of the first loop in the moving direction in the situation; and 
a communication control unit (e.g., an inherent control unit that moves nozzle unit 3 (e.g., Para. 25 describes that nozzle unit 3 moves and that the movement is caused by a control signal from a control part according to Para. 36) configured to control wireless power transmission between the first antenna and the second antenna, wherein the shape of the first loop (e.g., 2) is formed such that a first distance between an end portion (e.g., E) in the longitudinal direction of the first loop (e.g., 2) and the second antenna (e.g., 2), in a first case where the second antenna (e.g., edge 21 of 1) has come closest to the end portion (e.g., edge 10 of 2) according to control by the movement control unit, is greater than (Fig. 1 shows that the nozzle unit 3 moves in the 
    PNG
    media_image1.png
    656
    958
    media_image1.png
    Greyscale

With respect to claim 8, the above discussion for claim 1 similarly applies.

Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842